DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending in this application.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. IT102018000009272, filed on 10/09/2018.

Information Disclosure Statement
The information disclosure statement(s) (IDS) submitted on 09/30/2019 is in compliance with the provisions of 37 C.F.R. § 1.97.  Accordingly, the IDS has/have been considered by the examiner.

Drawings
Fig.1 should also be labeled as --PRIOR ART—as the applicant reveals that Figure 1 is conventional in the art in paragraph [0029] of specification.

Claim Objections
Claims 1 and 13 are objected to because of the following minor informalities:
Claim 1 line 6, “indicative the temperature” should be –indicative of the temperature-- 
Claim 13 line 6, “indicative the temperature” should be –indicative of the temperature--
Claim 13 line 19, “output node the regulated voltage signal” should be -- output node of the regulated voltage signal--
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.



Claims 1-4, 10-14, 16-17 and 21 are rejected under 35 U.S.C. 102(a)(2) as being unpatentable by Miller (US5648759).
Regarding claim 1, Miller teaches a circuit (i.e. voltage regulator integrated circuit) (figs. 3A, 3B and 3C), comprising: an output node (i.e. VOUT) (fig.3A) configured to supply a (refer to abstract, voltage regulator) to a supplied load (refer to abstract, a microcontroller); processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) sensitive to the regulated voltage signal at the output node (i.e. VOUT) (fig.3A) and to a temperature of the circuit (refer to column 15 line 43, temperature of the integrated circuit), the processing circuit configured to provide a voltage sensing signal (i.e. OVERTEMP, OVERVOLTAGE and VOUT NOT IN REGULATION) (fig.3A) indicative of the regulated voltage signal at the output node (refer to column 15 lines 49-51, the voltage on input terminal VIN exceeds [in turn VOUT exceeds] a predetermined voltage) and a temperature sensing signal indicative of the temperature of the circuit (refer to column 15 lines 42-44, as the temperature of the integrated circuit rises), wherein the processing circuitry is configured to assume: a first state when the voltage sensing signal reaches a voltage threshold (refer to column 15 line 49-53, exceeds a predetermined voltage…. transistor 323 is on), a second state when the temperature sensing signal reaches a temperature threshold (refer to column 15 line 49-53, exceeds a predetermined voltage…. transistor 323 is on), and a third state when both the voltage sensing signal fails to reach the voltage threshold and the temperature sensing signal fails to reach the temperature thresholds (refer to column 16 lines 12-14, voltage monitor circuit 332 asserts the signal VOUT NOT IN REGULATION high [hence VOUT NOT IN REGULATION is low under normal condition]); a warning output (i.e. RESET OUT) (fig.3B); and a warning signal generation network (i.e. OR gate 331) (fig.3A) controlled by the processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) and configured to drive the warning output in a first drive mode (i.e. OVERVOLTAGE [H]) (fig.3A) as a result of the processing circuitry being in the first state (refer to column 15 line 49-53, exceeds a predetermined voltage…. transistor 323 is on), in a second drive mode (i.e. OVERTEMP [H]) (fig.3A) as a result of the processing circuitry being in the second state (refer to column15 lines 42-46, temperature of integrated circuit rises… transistor 313 to conduct current), and in a third drive mode (i.e. VOUT NOT IN REGULATION [L]) (fig.3A) as a result of the processing circuitry being in the third state (refer to column 16 lines 12-14, voltage monitor circuit 332 asserts the signal VOUT NOT IN REGULATION high [hence VOUT NOT IN REGULATION is low under normal condition]).
Regarding claim 2, Miller teaches the circuit of claim 1, wherein the processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) is configured to assume the first state (refer to column 15 line 53, transistor 323 is on) when the voltage sensing signal reaches the voltage threshold (i.e. VOH > 5.5V) (fig.3A) irrespective of whether the temperature sensing signal reaches the temperature threshold (it is implicit that processing circuitry for overvoltage shutdown 320 functions independent of processing circuitry for thermal shutdown circuit 310).
Regarding claim 3, Miller teaches the circuit of claim 1, wherein the processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) is configured to assume the second state (refer to column15 lines 45-46, transistor 313 to conduct current) when the temperature sensing signal reaches the temperature threshold (refer to column 15 lines 42-44, as the temperature of the integrated circuit rises) and the voltage sensing signal fails to reach the voltage threshold (implicit, when voltage threshold fails, transistor 323 stays off, which does not affect the functioning of thermal shutdown circuit 310). 
Regarding claim 4, Miller teaches the circuit of claim 1, wherein the processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) is configured to assume the first state (refer to column 15 line 53, transistor 323 is on) when the voltage sensing signal reaches the voltage threshold (i.e. VOH > 5.5V) (fig.3A) irrespective of whether the temperature sensing signal reaches the temperature threshold (implicit, overvoltage shutdown circuit 320 works independent of thermal shutdown circuit 310) and to assume the second state (refer to column15 lines 45-46, transistor 313 to conduct current) when the temperature sensing signal reaches the temperature threshold (refer to column 15 lines 42-44, as the temperature of the integrated circuit rises)  and the voltage sensing signal fails to reach the voltage threshold (implicit, when voltage threshold fails, transistor 323 stays off, which does not affect the functioning of thermal shutdown circuit 310).
Regarding claim 10, Miller teaches the circuit of claim 1, wherein the processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) is configured to assume the first state (refer to column 15 line 53, transistor 323 is on) as a result of the voltage sensing signal reaching an upper voltage threshold (i.e. VOH > 5.5V) (fig.3A).
Regarding claim 11, Miller teaches the circuit of claim 1, wherein the circuit comprises a further warning output (i.e. RESET DELAY) (fig.3B) coupled to the processing circuitry (implicit), the further warning output configured to receive a further warning signal (column 16 lines 12-14, less than the voltage VOL, then voltage monitor circuit 332 asserts the signal VOUT NOT IN REGULATION high) indicative of the voltage sensing signal reaching a further voltage threshold (i.e. VOL < 4.5V) (fig.3A).
Regarding claim 12, Miller teaches the circuit of claim 11, wherein the further voltage threshold is lower than the voltage threshold (i.e. VOL < 4.5V) (fig.3A).
Regarding claim 13, Miller teaches a device (refer to abstract, voltage regulator), comprising: an output node (i.e. VOUT) (fig.3A); processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) sensitive to a regulated voltage signal at the output node (i.e. VOUT) (fig.3A) and to a temperature of the device (refer to column 15 line 43, temperature of the integrated circuit), the processing circuit configured to provide a voltage sensing signal (i.e. OVERTEMP, OVERVOLTAGE and VOUT NOT IN REGULATION) (fig.3A) indicative of the regulated voltage signal at the output node (refer to column 15 lines 49-51, the voltage on input terminal VIN exceeds [in turn VOUT exceeds] a predetermined voltage) and a temperature sensing signal indicative of the temperature of the device (refer to column 15 lines 42-44, as the temperature of the integrated circuit rises), wherein the processing circuitry is configured to assume: a first state when the voltage sensing signal reaches a voltage threshold (refer to column 15 line 49-53, exceeds a predetermined voltage…. transistor 323 is on), a second state when the temperature sensing signal reaches a temperature threshold (refer to column15 lines 42-46, temperature of integrated circuit rises… transistor 313 to conduct current), and a third state when both the voltage sensing signal fails to reach the voltage threshold and the temperature sensing signal fails to reach the temperature thresholds (refer to column 16 lines 12-14, voltage monitor circuit 332 asserts the signal VOUT NOT IN REGULATION high [hence VOUT NOT IN REGULATION is low under normal condition]); a warning output (i.e. RESET OUT) (fig.3B); a warning signal generation network (i.e. OR gate 331) (fig.3A) controlled by the processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) and configured to drive the warning output in a first drive mode (i.e. OVERVOLTAGE [H]) (fig.3A) as a result of the processing circuitry being in the first state (refer to column 15 line 49-53, exceeds a predetermined voltage…. transistor 323 is on), in a second drive mode (i.e. OVERTEMP [H]) (fig.3A) as a result of the processing circuitry being in the second state (refer to column15 lines 42-46, temperature of integrated circuit rises… transistor 313 to conduct current), and in a third drive mode (i.e. VOUT NOT IN REGULATION [L]) (fig.3A) as a result of the processing circuitry being in the third state (refer to column 16 lines 12-14, voltage monitor circuit 332 asserts the signal VOUT NOT IN REGULATION high [hence VOUT NOT IN REGULATION is low under normal condition]); a supplied load (refer to abstract, a microcontroller) coupled to the output node (i.e. VOUT) (fig.3A) of the regulated voltage signal (i.e. voltage regulator integrated circuit) (figs. 3A, 3B and 3C); and a processor circuit (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) coupled to the warning output (i.e. RESET OUT) (fig.3B), the processor circuit sensitive to warning signals provided by the warning output driven in the first, second and third drive modes (implicit).
Regarding claim 14, Miller teaches the device of claim 13, wherein the processing circuitry (i.e. thermal shutdown circuit 310, overvoltage shutdown circuit 320 and voltage monitor circuit 332) (fig.3A) is configured to assume the first state (refer to column 15 line 49-53, exceeds a predetermined voltage…. transistor 323 is on) when the voltage sensing signal reaches the voltage threshold (i.e. VOH > 5.5V) (fig.3A) irrespective of whether the temperature sensing signal reaches the temperature threshold (it is implicit that processing circuitry for overvoltage shutdown 320 functions independent of processing circuitry for thermal shutdown circuit 310) and to assume the second state (refer to column15 lines 45-46, transistor 313 to conduct current) when the temperature sensing signal reaches the temperature threshold (refer to column 15 lines 42-44, as the temperature of the integrated circuit rises) and the voltage sensing signal fails to reach the voltage threshold (implicit, when voltage threshold fails, transistor 323 stays off, which does not affect the functioning of thermal shutdown circuit 310).
Regarding claim 16, Miller teaches a method, comprising: supplying a regulated voltage signal (refer to abstract, voltage regulator) from a regulator circuit to a supplied load (refer to abstract, a microcontroller); sensing the regulated voltage signal (i.e. VOUT) (fig.3A) supplied to the supplied load (refer to abstract, a microcontroller); sensing a temperature of the regulator circuit (refer to column 15 line 43, temperature of the integrated circuit); generating a voltage sensing signal indicative of the regulated voltage signal (i.e. OVERTEMP, OVERVOLTAGE and VOUT NOT IN REGULATION) (fig.3A); generating a temperature sensing signal indicative of the temperature of the regulator circuit (refer to column 15 lines 42-44, as the temperature of the integrated circuit rises); and generating an output warning signal (i.e. RESET OUT) (fig.3B) that is driven in a first mode (i.e. OVERVOLTAGE [H]) (fig.3A) when the voltage sensing signal reaches a voltage threshold (refer to column 15 line 49-53, exceeds a predetermined voltage…. transistor 323 is on), in a second mode (i.e. OVERTEMP [H]) (fig.3A) (refer to column15 lines 42-46, temperature of integrated circuit rises… transistor 313 to conduct current) and a third mode (i.e. VOUT NOT IN REGULATION [L]) (fig.3A) when the voltage sensing signal fails to reach the voltage threshold and the temperature sensing signal fails to reach the temperature threshold (refer to column 16 lines 12-14, voltage monitor circuit 332 asserts the signal VOUT NOT IN REGULATION high [hence VOUT NOT IN REGULATION is low under normal condition]).
Regarding claim 17, Miller teaches the method of claim 16, wherein the output warning signal is driven in the first mode (i.e. OVERVOLTAGE [H]) (fig.3A) when the voltage sensing signal reaches the voltage threshold (refer to column 15 line 49-53, exceeds a predetermined voltage…. transistor 323 is on) irrespective of whether the temperature sensing signal reaches the temperature threshold (it is implicit that processing circuitry for overvoltage shutdown 320 functions independent of processing circuitry for thermal shutdown circuit 310) and wherein the output warning signal is driven in the second mode (i.e. OVERTEMP [H]) (fig.3A)  when the temperature sensing signal reaches the temperature threshold (refer to column 15 lines 42-44, as the temperature of the integrated circuit rises) and the voltage sensing signal fails to reach the voltage threshold (implicit, when voltage threshold fails, transistor 323 stays off, which does not affect the functioning of thermal shutdown circuit 310).
Regarding claim 21, Miller teaches the method of claim 16, further comprising generating a further warning signal (i.e. RESET DELAY) (fig.3B) indicative of the voltage sensing signal reaching a further voltage threshold (column 16 lines 12-14, less than the voltage VOL, then voltage monitor circuit 332 asserts the signal VOUT NOT IN REGULATION high) that is lower than the voltage threshold (i.e. VOL < 4.5V) (fig.3A).

Allowable Subject Matter
Claims 5-9, 15, 18-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter: 
Claims 5, 15 and 18 are allowable because the prior art of record does not teach or fairly suggest the driving modes of warning output selected from an alternating signal applied to warning output; Instead, prior art indicates only a high or a low signal applied to warning output.
Claims 6-9 are allowable as they depend on claim 5 which is allowable.
Claims 19-20 are allowable as they depend on claim 18 which is allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SREEYA SREEVATSA whose telephone number is (571)272-8304.  The examiner can normally be reached on M-Th 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SREEYA SREEVATSA/Examiner, Art Unit 2839                                                                                                                                                                                                        02/18/21



	/THIENVU V TRAN/                                                                      Supervisory Patent Examiner, Art Unit 2839